internal_revenue_service number info release date date uil dear this letter is in response to your inquiry dated constituent expressed her concern that the business standard mileage rates published by the internal_revenue_service irs for do not sufficiently reflect her automobile costs i have enclosed a copy of letter for your convenience on behalf of your in her letter to you dated the business standard mileage rate is based on an annual study of the fixed and variable costs of operating an automobile the study performed by an independent_contractor that is an expert in the cost analysis of business use of automobiles uses recent data from each state in the country indicating the various component costs of driving the most popular automobiles of various sizes the study then combines this data to achieve a national composite cent-per-mile rate the irs announces the mileage rate in advance of the applicable_year so that throughout the year taxpayers will know the extent to which automobile expenses may be treated as substantiated for the rate the study indicated that on average the component automobile costs had decreased across the board compared to the costs analyzed in the previous year’s study the most dramatic decreases were caused by reduced gasoline prices and reduced loss of automobile value on resale which resulted in a lower vehicle cost component consequently the business standard mileage rate dropped from cents per mile the rate to cents per mile as your constituent points out the 31-cent rate became effective on date rather than date we delayed implementation of the lower rate because of administrative difficulties facing many employers in adjusting their mileage_allowance procedures the rate for determined in the same manner as previous rates i sec_32 cents per mile we have seen gasoline and oil prices fluctuate dramatically over the last several years but it is not administratively feasible for the irs to account for these fluctuations more frequently than annually however the standard mileage rate is an optional method for calculating automobile expenses and taxpayers generally may instead claim a deduction for their actual automobile expenses if properly substantiated i hope this information is helpful please contact edwin b cleverdon identification_number at if we may be of further assistance sincerely lewis j fernandez deputy assistant chief_counsel income_tax accounting enclosure
